Title: Chapman Johnson to Thomas Jefferson, 1 July 1819
From: Johnson, Chapman
To: Jefferson, Thomas


          
            Dear Sir
            Staunton  1. July 1819
          
          I have received your favors of the 26. and 28h instant, the former apprising me of the taking of mr Garretts and the intention to take mr Coles’s deposition—The latter enclosing mr Coles’s deposition taken—
          I calculate on the argument of the cause next week—unless you would prefer postponing it for the benefit of mr Peyton’s attention—He has been called to Montgomery by the illness of mrs Peyton who is there, and will perhaps not return, till after the adjournment of the court. I should much prefer having his aid in the argument, unless you would be unwilling to pay, as the price of it, a continuance of the cause—   with very great respect
          
             Your  obt Sevt
            C Johnson
          
        